United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, MANHATTANVILLE
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2061
Issued: February 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 29, 2014 appellant filed a timely appeal from April 9 and August 12, 2014
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a back condition causally related to factors of his
federal employment.
FACTUAL HISTORY
This case has previously been before the Board. On May 18, 2012 appellant, then a 46year-old mail handler, filed an occupational disease claim alleging that he sustained arthritis in
his hips and back causally related to factors of his federal employment. OWCP assigned the
1

5 U.S.C. § 8101 et seq.

claim file number xxxxxx300. By decision dated August 27, 2012, it denied appellant’s claim
after finding that the medical evidence did not establish that he sustained a condition causally
related to the identified work factors. On September 4, 2012 appellant requested an oral hearing
before an OWCP hearing representative.
On July 9, 2012 appellant filed a traumatic injury claim alleging that on May 9, 2012 he
sustained an injury in the performance of duty as a result of repeatedly offloading and pushing
cages and bulk mail containers.2 He stopped work on May 1, 2012. OWCP assigned the claim
file number xxxxxx437. The facts relevant to file number xxxxxx437, which is the subject of the
instant appeal, are set forth below.
In a report dated May 4, 2012, Dr. Win Chang, a Board-certified orthopedic surgeon,
related that appellant sought treatment for a May 1, 2012 employment injury. He stated,
“[Appellant] had to do a lot of heavy work a few weeks ago such as pushing up to 200-pound
crates offloading the truck and pushing the objects onto the elevator and uploading causing
severe lower back pain to the point where he stopped work on May 1, 2012. Appellant was
placed out of work by [w]orkers’ [c]ompensation from his job site apparently.” On examination
Dr. Chang found back stiffness and pain with motion. He noted that appellant had a history of
osteoarthritis, degenerative discs, and stenosis. Dr. Chang diagnosed an aggravation of chronic
lower back pathology and found that appellant should not work pending evaluation by
Dr. Andrew M. Peretz, a Board-certified orthopedic surgeon.
In a report dated May 8, 2012, Dr. Peretz noted that appellant experienced low back and
right leg pain. He stated, “[Appellant] injured himself on May 1, 2012 after trying to push 200pound crates.” Dr. Peretz found that a November 2011 magnetic resonance imaging (MRI) scan
study “showed discogenic disease and facet arthropathy, but no significant neurologic
impingent.” On examination he found a positive straight leg raise. Dr. Peretz diagnosed
radicular pain. In a progress report dated June 14, 2012, he noted that appellant’s radiculopathy
had improved with therapy but that he still had a positive straight leg raise.
In a statement dated July 25, 2012, appellant attributed his injury to offloading and
pushing cages without help on May 1, 2012. He asserted that the cages can be over 1,000
pounds full and 250 pounds empty. Appellant related that he had a history of low back pain due
to arthritis but that he was now experiencing sharp pain radiating down his leg.
On August 2, 2012 Dr. Peretz again found a positive right straight leg test on examination
and symptoms of a herniated disc. He requested authorization for an MRI scan study and
diagnosed a “lumbar disc herniation to be proven otherwise.”
By decision dated August 21, 2012, OWCP denied appellant’s claim after finding that he
had not established the occurrence of the May 1, 2012 work incident or submitted medical
evidence supporting that he had a diagnosed condition due to the alleged work incident.

2

By letter dated July 17, 2012, appellant related that the date of injury was May 1, 2012 rather than May 9, 2012.

2

In a progress report dated August 16, 2012, Dr. Peretz related that an MRI scan study
showed multilevel lumbar spondylosis and disc degeneration and mild stenosis from L2 through
S1.
On September 4, 2012 appellant requested an oral hearing.
In a report dated May 17, 2012, received by OWCP on September 11, 2012, Dr. Peretz
diagnosed radicular pain based on examination findings and recommended an MRI scan study.
On September 13, 2012 Dr. Jason Melnick, a Board-certified physiatrist, diagnosed low
back pain, resolved right radiculopathy at S1, resolved, and work injuries. He noted that
appellant was a “mail carrier offloading mail and off of work three-and-a-half months, now
back.” Dr. Melnick related that an MRI scan study showed disc herniations at multiple levels,
foraminal stenosis, and an annular tear.
A hearing was held on December 19, 2012. At the hearing, appellant attributed his
condition to performing heavy work on April 30 and May 1, 2012 without assistance. The
hearing representative determined that the July 9, 2012 traumatic injury claim, under claim
number xxxxxx437, was instead an occupational disease claim as he attributed the injury to work
factors that occurred over more than one shift. Appellant submitted reports dated August 3
and 16, 2012 from Dr. Peretz. The hearing representative returned the original reports to him so
that he could mail him copies of the reports subsequent to the hearing. He also asked appellant
to submit a copy of the MRI scan study.
On February 1, 2013 appellant submitted an August 14, 2012 MRI scan study of his
lumbar spine and August 2 and 16, 2012 and January 17, 2013 reports from Dr. Peretz. The
August 2012 MRI scan study revealed multilevel spondylosis, facet joint degenerative arthrosis,
mild spinal canal stenosis at L2-3 and L3-4, moderate spinal canal stenosis at L4-5, mild bilateral
foraminal stenosis at L4-5 and L5-S1 that was “more severe in the left side with impingement of
the L5 nerve root,” and a small disc protrusion at L4-5 and L5-S1 with annular tears.
On January 17, 2013 Dr. Peretz related that appellant’s work at the employing
establishment “would have [a] direct effect on his low back pain.”
In a decision dated February 4, 2013, OWCP hearing representative affirmed the
August 21, 2012 decision in file number xxxxxx437. He found that appellant was claiming an
occupational disease rather than a traumatic injury in file number xxxxxx437 as the identified
work factors occurred over more than one day. The hearing representative determined that the
medical evidence was insufficient to show that he sustained a diagnosed condition due to the
identified work facts in either claim. He indicated that he had held the record open for appellant
to submit additional evidence and to resubmit the reports from the hearing but that “[n]either
additional evidence nor the marked exhibits were received.”
In an order dated March 21, 2014, the Board set aside the February 4, 2013 OWCP
decision.3 It determined that the hearing representative failed to consider the medical reports
3

Order Remanding Case, Docket No. 13-1569 (issued March 21, 2014).

3

from Dr. Peretz dated August 2 and 16, 2012 and January 17, 2013 and the August 12, 2012 MRI
scan study. The Board consequently remanded the case for OWCP to properly review the
evidence and issue an appropriate final decision.
By decision dated April 9, 2014, OWCP found that appellant had not established that he
sustained an injury offloading and pushing cages and bulk mail containers in file number
xxxxxx437. It determined that the medical evidence was insufficient to show that he sustained a
diagnosed condition due to the identified work factors.
On May 7, 2014 appellant requested reconsideration of the April 9, 2014 OWCP
decision. In a report dated April 30, 2014, Dr. Peretz related that he was treating appellant for a
low back condition. He stated, “[appellant] injured himself on May 1, 2012 after trying to push
200-pound crate[s] while at work. So, at this point, since he was having lower back and lower
extremity radicular symptoms, we do feel that since he did not have it before pushing 200-pound
crate[s] that this is a work-related injury and should not be considered anything but that.”
By decision dated August 12, 2014, OWCP denied modification of its April 9, 2014
decision.
On appeal appellant asserts that on May 1, 2012 he injured himself performing heavy
work. He informed his supervisor and sought medical treatment right away. Appellant questions
the classification of his injury as an occupational disease. He maintains that his supervisor
provided inaccurate information.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;7 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;8 and (3) medical evidence establishing the
4

5 U.S.C. § 8101 et seq.

5

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

6

See Ellen L. Noble, 55 ECAB 530 (2004).

7

Michael R. Shaffer, 55 ECAB 386 (2004).

8

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

4

employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.9
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant,10 must be one of reasonable medical certainty11 explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.12
ANALYSIS
Appellant alleged that he experienced pain radiating down his leg after offloading and
pushing containers on April 30 and May 1, 2012. On appeal he questioned the classification of
his work injury as an occupational disease rather than a traumatic injury. As appellant attributed
his condition to events occurring over the course of more than one work shift, the Board finds
that OWCP properly adjudicated the claim as an occupational disease.13 OWCP accepted the
occurrence of the claimed work factors. The issue, therefore, is whether the medical evidence
establishes a causal relationship between the claimed conditions and the identified employment
factors.
On May 4, 2012 Dr. Chang noted that appellant performed heavy work for some weeks
pushing heavy crates and offloading and uploading objects. Appellant experienced back pain
such that he had to stop work on May 1, 2012. Dr. Chang diagnosed an aggravation of chronic
lower back pathology and found that appellant was disabled from work. He did not, however,
directly attribute the aggravation of his low back condition to his employment. Medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
diminished probative value on the issue of causal relationship.14
Dr. Peretz evaluated appellant on May 8, 2012 for low back and pain radiating into his
right leg. He noted that appellant described his injury as occurring on May 1, 2012 after pushing
heavy crates. Dr. Peretz diagnosed radicular pain. He did not, however, specifically address
causation but instead merely noted appellant’s description of the injury. A physician’s report is

9

Beverly A. Spencer, 55 ECAB 501 (2004).

10

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

11

John W. Montoya, 54 ECAB 306 (2003).

12

Judy C. Rogers, 54 ECAB 693 (2003).

13

An occupational disease is defined as a condition produced by the work environment over a period longer than
a single workday or shift.” 20 C.F.R. § 10.5(q).
14

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

5

of little probative value when it is based on a claimant’s belief rather than the doctor’s
independent judgment.15
On May 17, 2012 Dr. Peretz diagnosed radicular pain and recommended an MRI scan
study. In a progress report dated June 14, 2012, he indicated that appellant’s radiculopathy had
improved but that he still had a positive straight leg raise. On August 2, 2012 Dr. Peretz found a
positive right straight leg test and noted that appellant had symptoms of a herniated disc. He
requested authorization for an MRI scan study and diagnosed a disc herniation “to be proven
otherwise.” In a progress report dated August 16, 2012, Dr. Peretz determined that an MRI scan
study revealed multilevel lumbar spondylosis and disc degeneration and mild stenosis from L2
through S1. In these reports, however, Dr. Peretz did not address causation and thus they are of
little probative value.16
On January 17, 2013 Dr. Peretz related that appellant’s work directly affected the pain in
his lower back. He did not, however, provide a diagnosis or explain how any specific work
factors caused or aggravated his condition. A mere conclusion without the necessary rationale
explaining how and why the physician believes that a claimant’s accepted exposure could result
in a diagnosed condition is not sufficient to meet a claimant’s burden of proof.17
In a report dated April 30, 2014, Dr. Peretz indicated that appellant sustained an injury on
May 1, 2012 pushing 200-pound crates. He noted that he did not have low back pain and
radiculopathy prior to pushing the crates and that, consequently, the injury resulted from
employment. However, a medical opinion that a condition is causally related to an employment
injury because the employee was asymptomatic before the injury but symptomatic after it is
insufficient, without supporting rationale, to establish causal relationship.18
On September 13, 2012 Dr. Melnick diagnosed low back pain, right radiculopathy at S1,
resolved, and unspecified work injuries. He discussed appellant’s work offloading mail.
Dr. Melnick diagnosed disc herniations and foraminal stenosis that was severe on the left at
L5-S1, and annular tears at L4-5 and L5-S1. As he did not address causation, his report is of
little probative value on the issue of causal relationship.19
On appeal appellant argues that he sustained an injury at work on May 1, 2012 and that
his supervisor did not provide accurate information. An award of compensation may not be
based on surmise, conjecture, speculation, or upon his own belief that there is a causal
relationship between his claimed condition and his employment.20 Appellant must submit a
physician’s report in which the physician reviews those factors of employment identified by him
15

Earl David Seale, 49 ECAB 152 (1997).

16

Id.

17

See supra note 9.

18

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

19

See Conard Hightower, supra note 14.

20

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

6

as causing his condition and, taking these factors into consideration as well as findings upon
examination and the medical history, explain how employment factors caused or aggravated any
diagnosed condition and present medical rationale in support of his or her opinion.21 He failed to
submit such evidence and therefore failed to discharge his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not sustained an injury to his back causally related to
factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 12 and April 19, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 27, 2015
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

7

